Pettit, J.
This suit was brought by the appellee against the appellants, to compel them to pay over to him moneys for the maintenance and education of his wards.
The complaint shows that the plaintiff is the guardian of two minor children; that their grandfather left.them an estate, real and personal, equal to ten thousand dollars, by his will; that the defendants are the executors of the will, and have the whole of the estate in their hands, and refuse to furnish anything for the support of the wards; that the estate is worth a large sum over and above the debts and liabilities of the testator, more than one-third of the assets over what is necessary to pay all the liabilities of the deceased; that the wards have no other means of support or education, and are under the necessity of receiving something from the estate thus willed to them.
It is left to the court to say how much shall be paid over, and what other relief shall be granted.
S'. Conlson, for appellants.
y. M. Hanna, for appellee.
Tlie guardian offered to enter into any further and additional bond that the court might require.
The defendants demurred to this complaint, for want of sufficient facts, which was overruled, and this ruling was excepted to; and this is the only legal or proper assignment of error. This ruling is so correct and palpably right, that it is only necessary to refer to 2 G. & H. 520, sec. 120.
The judgment is affirmed, at the costs of the appellants’,